Reargument on consent of the parties. The Sheely Brothers partnership purchased a truck from the defendant under a-property note, and paid on the purchase price $889.50. The members of the partnership then formed the Sheely Bros., Inc., a corporation, and continued to conduct the same business as was conducted before by the partnership, having taken over the assets and liabilities of the firm. The corporation gave a new note for the balance due on the track, and made further payments amounting to nearly $300, and the aggregate of these payments by the firm and corporation was $1,180.64. Upon default in the payment of one installment amounting to $50 the defendant retook the track under the provisions of the Personal Property Law (§§ 77-80-e), and then sold the truck at auction. The plaintiff sued to recover one-fourth of the payments made by the partnership and the corporation, and the City Court of Elmira gave judgment for that amount. On appeal, the County Court of Chemung county reduced the amount of the judgment to one-*845fourth of the amount paid by the corporation. Judgment of the County Court reversed on the law and that of the City Court reinstated, with costs. Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ., concur. [See 243 App. Div. 831.]